Case 4:21-cr-00148-ALM-KPJ Document 4 Filed 05/27/21 Page 1 of 2 PageID #: 9




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS                   .RECE ED
                                  SHERMAN DIVISION
                                                                                 MAY 2 7 2021
UNITED STATES OF AMERICA                                                     Clerk, U.S. District Court
                                                                             Eastern District of Texas

v.                                                       No. 4:21-CR-/Y
                                                         Judge
NANCY BURKS

                           ELEMENTS OF THE OFFENSE

       Defendant NANCY BURKS is charged in Count One of the Information with a

violation of 18 U.S.C. $ 1343 (Wire Fraud). The elements of the offense are as follows:

       1. That Defendant devised a scheme to defraud or to obtain money or property by

materially false or fraudulent pretenses, representations, or promises;

       2. That Defendant acted with the intent to defraud;

       3. That in advancing, furthering, or carrying out the scheme, Defendant transmitted

any writing, signal, or sound by means of a wire, radio, or television communication in

interstate commerce or caused the transmission of any writing, signal, or sound of some

kind by means of a wire, radio, or television communication in interstate commerce.




Nancy Burks Elements-Page 1
Case 4:21-cr-00148-ALM-KPJ Document 4 Filed 05/27/21 Page 2 of 2 PageID #: 10




                                              Respectfully Submitted,

                                              Nicholas J. Ganjei
                                              Acting United States Atto ey
                                              Eastern District of Texas




                                              Assistant United States Attorney
                                              600 East Taylor Street, Suite 2000
                                              Shen an, Texas 75090
                                              (903) 868-9454
                                              (903) 892-2792 (fax)
                                              Matthew.Johnson2@usdoj.gov
                                              Texas Bar No. 24060033




                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was filed via electronic filing to
            May 27on , 2021.
defense counsel




                                                 MATTHE              HNSON




Nancy Burks Elements-Page 2
